888 F.2d 1386Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert Clifton JOHNSON, Jr., Plaintiff-Appellant,v.James CHRISTIAN, Director Baltimore Veterans, Louis Cody,Cariski Allen Fields, Defendants-Appellees.
No. 89-7707.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 24, 1989.Decided Oct. 16, 1989.

Robert Clifton Johnson, Jr., appellant pro se.
Before SPROUSE and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Robert Clifton Johnson noted this appeal outside the 60-day appeal period established by Fed.R.App.P. 4(a)(1) for cases to which the United States or a federal officer or agency is a party.  He also failed to move for an extension of the appeal period within the additional 30-day period provided by Fed.R.App.P. 4(a)(5).  The time periods established by Fed.R.App.P. 4 are "mandatory and jurisdictional."    Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220, 229 (1960)).  Appellant's failure to note a timely appeal or obtain an extension of the appeal period deprives this Court of jurisdiction to consider this case.  We therefore dismiss the appeal.  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
DISMISSED.